                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


KEVIN ALMY,                          )                3:16-cv-00231-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                August 20, 2019
MINOR ADAMS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s motion for enlargement of time to oppose Defendants’ motion
for summary judgment (ECF No. 115).
        Although Plaintiff’s motion only seeks an extension of time to August 31, 2019, in view
of the extenuation circumstances set forth in his motion, the court extends his response time to
September 13, 2019.
       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:        /s/______________________
                                                    Deputy Clerk
